DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 9/7/22 has been entered and made of record. This application contains 10 pending claims. 
Claims 1 and 10 have been amended.
Claims 7 and 11 have been cancelled.
Claim 12 is newly added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that Chen et al. (US 20180299483, provided by examiner during the interview on 8/17/22) does not discloses the engineer plastic layer. However the examiner disagrees with the argument because the bottom part of the socket include recess 2 and layers 131/141 where die 5 slide on. 
Furthermore, the claim does not disclose how the engineer plastic layer collect the dust and grit, therefore, layer 131/141 of Chen would collect dust or grit from the die or environment.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 11, recites “girt” which should be “grit”
  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180299483), and further in view of Piatti.

Regarding to claim 1, Chen discloses a testing apparatus for singulated semiconductor dies (fig. 1A), comprising: 
a nesting frame (fig. 1A shows nesting frame included sections 11-14) and a bottom part (fig. 1A shows bottom part included recess 2 and sections 131, 141), which form a testing device nest adapted to a size of a semiconductor die (fig. 2A shows die 5 being placed inside recess 2 and sections 131, 141); 
a pushing device (fig. 1s and 2s show pusher 311 and 411) for an alignment of the semiconductor die (5) in the testing device nest (recess 2 and sections 131, 141);
wherein an (sections 131 and 141) on the bottom part forms a surface on which the semiconductor die slides during its alignment (paragraph 0030 and 31); and 
a ledge in a sidewall of the nesting frame, wherein the semiconductor die is pushed against a sidewall of nesting frame by the pushing device, the ledge forms an accommodation region for a burr that is present at a lateral surface or edge of the semiconductor die (fig. 1-3 show push mechanism 3 or 4 with ledge 331 or 431), 
wherein the engineering plastic layer is configured to collect silicon dust, girt, or both silicon dust and grit for later removal (There is no description of the engineer plastic design and since die 5 slides on the surfaces of 131 and 141, thus the surface of 131 and 141 would collect dust or grit from the die).
Chen discloses the test socket for semiconductor device included pusher that cause the semiconductor device to slide on the surfaces 131/141. However, Chen does not disclose 131/141 being an engineer plastic.
Piatti discloses the test socket for semiconductor device is made from polymeric material (e.g., molded plastic). 
Therefore, at the time before the effective filing date, it would be obvious to have the material of the sliding surface 131/141 of Chen as engineer plastic in order to improve cost.

Regarding to claim 6, Chen in view of Piatti discloses testing apparatus of claim 1, wherein the bottom part is recessed in a keep out zone that is provided for contact elements and/or a redistribution layer of the semiconductor die ((fig. 1-3 of Chen show keep out zone 2 and fig. 3 of Piatti shows 102 with keep out zone 105).

Regarding to claim 8, Chen in view of Piatti discloses testing apparatus of claim 1, wherein the surface on which the semiconductor die slides during its alignment has a linear dimension of 200 μm or less in a direction of sliding.
Piatti discloses the DUT (semiconductor device) slides during its alignment by the adjustment mechanism (paragraph 0055 discloses automatic adjustment) and paragraph 0043 discloses 2mm ramge for 18-20 mm die and paragraph 0044 discloses range of motion .053’/180 degree. However, Piatti does not discloses the alignment has a linear dimension of 200 μm or less in a direction of sliding.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to design to have the socket slides during its alignment has a linear dimension of 200 μm or less in a direction of sliding since it’s merely a matter of design choice.

Regarding to claim 12, Chen discloses a testing apparatus for singulated semiconductor dies (fig. 1A), comprising: 
a nesting frame (fig. 1A shows nesting frame included sections 11-14) and a bottom part (fig. 1A shows bottom part included recess 2 and sections 131, 141), which form a testing device nest adapted to a size of a semiconductor die; 
a pushing device (fig. 1s and 2s show pusher 311 and 411) for an alignment of the semiconductor die (5) in the testing device nest (fig. 2A shows die 5 being placed inside recess 2 and sections 131, 141);  
wherein an engineering plastic layer (sections 131 and 141) on the bottom part forms a surface on which the semiconductor die slides during its alignment (paragraph 0030 and 31), and 
wherein the engineering plastic layer is configured to collect silicon dust, grit, or both silicon dust and grit for later removal (There is no description of the engineer plastic design and since die 5 slides on the surfaces of 131 and 141, thus the surface of 131 and 141 would collect dust or grit from the die).
Chen discloses the test socket for semiconductor device included pusher that cause the semiconductor device to slide on the surfaces 131/141. However, Chen does not disclose 131/141 being an engineer plastic.
Piatti discloses the test socket for semiconductor device is made from polymeric material (e.g., molded plastic). 
Therefore, at the time before the effective filing date, it would be obvious to have the material of the sliding surface 131/141 of Chen as engineer plastic in order to improve cost.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Piatti as applied to claim 1 above, and further in view of Slaughter.

Regarding to claim 9, Chen in view of Piatti discloses testing apparatus of claim 1, except wherein the testing device nest is adapted to the alignment of singulated wafer-level chip-scale packages.
Slaughter discloses a socket that test bare die.
Therefore However at the time before the effective filing date, it would be obvious to a POSITA to have the socket that tests a DUT at wafer-level chip-scale packages (bare die) to remove failure device before packaging in order to reduce cost. 


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 2, the prior arts of record, alone or in combination, do not fairly teach or suggest “further comprising: a clean-out die with a polymer layer, the clean-out die being movable such that the polymer layer wipes the engineering plastic layer” including all of the limitations of the base claim and any intervening claims. 
Claims 3-5 are objected for further limit claim 2.

Claim 10 is allowed.

The following is an examiner’s statement of reasons for allowance:
New Claim 10 includes all limitations of claim 1 and the allowable subject matter of claim 2 which was indicated in previous action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863